          Case 1:18-cv-09433-LGS Document 20 Filed 11/26/18 Page 1 of 1




                                                     November 26, 2018
Via ECF

The Honorable Judge Lorna G. Schofield
United States District Court for the Southern District of New York
Courtroom 1106
40 Centre Street
New York, NY 10007

       Re:     PEN American Center, Inc. v. Trump, No. 1: 18-cv-09433-LGS

Dear Judge Schofield,

        Pursuant to the Court’s Memo Endorsement dated November 20, 2018 (ECF No. 18), the
Plaintiff submits this letter in support of the Letter Motion to Adjourn Conference (ECF No. 17),
filed with consent of Defendant in the above-referenced action.

         As reason therefor, Plaintiff states that one of its lead attorneys, David Schulz of the
Yale Media Freedom of Information and Access Clinic, has a previously scheduled trip to
Indonesia, where he will be from December 6 though December 25, 2018. Attorney Schulz will
be unable to appear for the initial pretrial conference if it is held on December 11, 2018.
Plaintiff’s counsel has conferred with Defendant’s counsel, who consents to the proposed
adjournment to January 7, 2019 or a date thereafter that is convenient for the Court.

        Besides the related Letter Motion that preceded this filing, Plaintiff has not sought
extension and no other scheduled dates will be affected if the proposed adjournment is granted.
For the court’s awareness, the government’s response to the complaint is currently due
December 24, 2018. Defendant’s counsel has informed Plaintiff’s counsel of its intention to
timely file a pre-motion-to-dismiss letter in accordance with the Court’s individual rules.


                                                     Respectfully submitted,
                                                     S

                                                     Kristy Parker
cc:    All Counsel of Record (via ECF and email)

                                   The Protect Democracy Project
                                  2020 Pennsylvania Ave NW, #163
                                       Washington, DC 20006
